STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                      UNPUBLISHED
                                                                      February 19, 2015
               Plaintiff-Appellee,

v                                                                     No. 318769
                                                                      Wayne Circuit Court
HASSAN ADEL MOHSEN,                                                   LC No. 13-000949-FH

               Defendant-Appellant.


Before: CAVANAGH, P.J., and METER and SHAPIRO, JJ.

SHAPIRO, J. (concurring).

        Defendant argues that the trial court should have granted his motion for a directed verdict
on the charge of third-degree fleeing and eluding because the prosecution failed to prove that the
crime occurred “in an area where the speed limit is 35 miles an hour or less[.]” MCL
257.602a(3)(b). At trial, the two police officers that pulled over defendant’s car testified as to
the speed limit on the relevant street. One testified that he believed the area was 30 miles per
hour, but could not be sure. The other testified that, “I think the speed limit . . . is 30 or 35”
miles per hour. Given that speed limits on public streets are set by law, the prosecution should
not have relied on the opinion testimony of the officers to establish this element of the crime, i.e.,
it should have presented documentary evidence definitively establishing the speed limit on the
relevant stretch of road. Nonetheless, after reviewing the entire record, I concur with the
majority’s affirmance of defendant’s conviction for third-degree fleeing and eluding.



                                                              /s/ Douglas B. Shapiro




                                                 -1-